Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 1 of 30 PageID #:3009




                      (;+,%,7
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 2 of 30 PageID #:3009
                                                                  3002 Harolds Crescent
                                                                  Flossmoor, Illinois 60422
                                                                  708-275-4089




                       Metallurgical Testing
                          H V Tower Project
          Wood Dale – EOWA TollWay Expansion



                           TEST REPORT

                             PREPARED FOR:

                              Mr. Joe Vaca
                      Team Industrial Services, Inc.
                            3640 W 179th St.
                          Hammond IN 46323
                             219-838-0505


                               January 5, 2015
                             Job Number: E207
                             PO Number: 68302
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 3 of 30 PageID #:3009
                                                                     3002 Harolds Crescent
                                                                     Flossmoor, Illinois 60422
                                                                      708-275-4089


                                Report on HV Tower

  Summary:
  The results of the examination of the flange
                                            g connection arm welds revealed none of the
  weld sections examined achieved the 80% weld ppenetration stated in the attached weld
  pprocedures and Drawing LS1494-C Rev.1. The weld penetrations varied from 14 to 50
   percent. For the Tiger welds there was no observed evidence of a beveled weld
   preparation as stated in the weld procedure. The root opening was stated at 0 inches.
   The measured root opening varied between 0.059-inch (1.51 mm) to 0.160-inch (4.08
   mm). For the flange connector weld, two of the flat plates appeared to be beveled. The
   beveled edges of these two welds were located on the inner surface and the root gaps
   were relatively large. The weld penetration was less than 80 percent. For the third flange
   connector weld, the bevel was not apparent. The root gap was near 0-inches, with the
   weld penetration at 55.6 percent.

  BACKGROUND:
          Seven samples were received for examination of the welds. The welds were from
  the Wood Dale EOWA Tollway Expansion HV Tower Project. The identifications of
  each of the seven samples are shown in Table 1. Three samples were welds of plates to
  the cylindrical member. One of these three samples was a failure in the plate. The other
  4 samples were plate-to-plate butt welds. The weld preparation for these five butt welds
  is shown in Figure 1. Figures 2a and 2b contain the AWS prequalified weld procedures
  for the two different welds. In Figure 1, the weld preparation consisted of a 60-degree
  bevel with at least 80 percent penetration. In Table 2 contains parameters specified in the
  weld procedures.

                               Table 1. Sample Identification
        Identification                                    Details
     LS 1494 CA7 Arm 1                   Replacement cross arm provided by Pelco
    LS1494 CA7 Flat No. 1             Tiger Strips Welds; Includes welds 1, 2, 3 and 4
   LS1494 CA1 Flat 7 Arm 2                Tiger Strips Welds; Includes welds 1, 2
   LS1494 CA1 Flat 5 Strip 1              Tiger Strips Welds weld strip 5, Flat 5
   LS1494 CA1 Flat 5 Arm 2                   Flange Connection weld - Failed
   LS1494 CA7 Flat 2 Arm 1                        Flange Connection weld
   LS1494 CA7 Flat 2 Arm 2                        Flange Connection weld




                                         Page 1 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 4 of 30 PageID #:3009
                                                                     3002 Harolds Crescent
                                                                     Flossmoor, Illinois 60422
                                                                      708-275-4089
                                Table 2. Weld Procedure Parameters
  Parameter                              Arm Welds                  Tiger Welds
  The root opening                         0 inches                   0 inches.
  The face opening                   1/8-inch minimum            1/8-inch minimum
  Groove thickness                        1/ 4-inch.                  1/ 4-inch.
  Groove Angle                               45º.                        60º.
  Backing.                                0-inches                      None

  EXAMINATION:

         Each sample was photographed as received and welds were section and prepared
  for examination. The depth of penetration was measured for each weld section. These
  depth measurement results are shown in Table 3.

          Table 3. Sample Identification and Depth of Penetration on Flat Plates.
                                                Depth of     Thickness of Penetration,
      Plate Identification      Sample ID Penetration,          Plate,          percent
                                                in (mm)        in (mm)
   LS1494 CA1 Flat 5 Arm 2           8        0.138 (3.51) 0.315 (8.00)           43.9
   LS1494 CA7 Flat 2 Arm 1           2        0.198 (5.04) 0.315 (8.00)           63.0
   LS1494 CA7 Flat 2 Arm 2           4        0.175 (4.44) 0.315 (8.00)           55.6
   LS1494 CA1 Flat 5 Strip 1         1        0.130 (3.29) 0.315 (8.00)           41.2
    LS1494 CA7 Flat No. 1        5 –1 Flat    0.119 (3.02) 0.375 (9.53)           31.7
    LS1494 CA7 Flat No. 1        5 –2 Flat    0.091 (2.31) 0.375 (9.53)           24.3
    LS1494 CA7 Flat No. 1        5 –3 Flat    0.121 (3.09) 0.375 (9.53)           32.4
    LS1494 CA7 Flat No. 1        5 –4 Flat    0.138 (3.50) 0.375 (9.53)           36.7
  LS1494 CA1 Flat 7 Arm 2         6-1 Flat    0.103 (2.62) 0.315 (8.00)           32.7
   LS1494 CA1 Flat 7 Arm 2      6-1 Corner 0.047 (1.20) 0.315 (8.00)              15.0
   LS1494 CA1 Flat 7 Arm 2        6-2 Flat    0.159 (4.05) 0.315 (8.00)           50.6
   LS1494 CA1 Flat 7 Arm 2      6-2 Corner 0.154 (3.90) 0.315 (8.00)              48.7
   LS1494 CA1 Flat 1 Arm 2           7        0.044 (1.12) 0.315 (8.00)           14.0

  Sample LS1494 CA1 Arm 2 Flat 5 – Flange Connection Weld

          The received appearance of the weld identified as flange connection Sample
  LS1494 CA-1 Arm 2 Flat 5 is shown in Figures 3a and 3b. This sample appears to have
  failed. The fracture surface of the plate was a ductile fracture and is shown in Figure 3b.
  The sections of this weld are shown in Figure 3c and 3d. The gap between the plate and
  the circular member was measured to be 0.265-inch (6.72 mm). A bevel on the plate is
  apparent in Figure 3d. The bevel is along the root of the weld and appears to be the 66
  percent specified. With a weld penetration of 43.9 percent, the position of the bevel
  appears to be inverted. The position of the bevel should face outward to allow for greater
  penetration.


  Sample LS1494 CA7 Flat 2 Arm 1 – Flange Connection Weld
                                    Page 2 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 5 of 30 PageID #:3009
                                                                    3002 Harolds Crescent
                                                                    Flossmoor, Illinois 60422
                                                                     708-275-4089

         The received appearance of the weld identified as Sample LS1494 CA7 Flat 2
  Arm 1 is shown in Figures 4a. The sections of this weld are shown in Figure 4b and 4c.
  The gap between the plate and the circular member was measured to be 0.152-inch (3.86
  mm). A bevel on the plate is apparent in Figure 4c. The bevel is along the root of the
  weld and appears to be the 66 percent specified. With a weld penetration of 63.0 percent,
  the position of the bevel appears to be inverted. The position of the bevel should face
  outward to allow for greater penetration.

  Sample LS1494 CA7 Flat 2 Arm 2 – Flange Connection Weld

          The received appearance of the weld identified as Sample LS1494 CA7 Flat 2
  Arm 2 is shown in Figures 5a. The sections of this weld are shown in Figure 5b and 5c.
  The plate and the circular member appear from Figure 5c to be butted together. No bevel
  on the plate was observed.


  Sample CA1 Flat 5 Strip 1 – Tiger Strip

          The received appearance of the inner surface of the weld identified as Sample
  CA1 Flat 5 Strip 1is shown in Figures 6a. Gaps in the weld root were observed. The
  appearance of the crown section of this weld is shown in Figure 6b. From the weld bead
  appearance the weld was performed in a single pass. The weld penetration was measured
  to be 41.2 percent. The gaps at the root of the weld varied from 0.065-inch (1.48 mm) to .
  No bevel was apparent.

  Sample LS1494 CA7 Flat No. 1 – Tiger Strip

          The as-received appearance of the inner surface of the weld, identified as Sample
  LS1494 CA7 Flat 1, is shown in Figures 7a. Both the inner and outer surface of the
  sample are shown in this figure. Gaps in the weld root were observed. Four welds were
  indicated in this sample. The appearance of the four crown sections of this weld are
  shown in Figures 7b – 7e. From the weld bead appearances these welds were all
  performed in a single pass. The measured weld penetrations varied from 15.0 to 50.6
  percent. The gap at the root of the weld was 0.058-inch (1.15 mm) to 0.115-inch (2.91
  mm). No measurement was made on the inner surface of Weld 3 as one corner was
  melted during welding. No bevel was apparent in any of the four welds.


  Sample LS1494 CA1 Flat 7 Arm 2 – Tiger Strip

          The as-received appearance of the inner surface of the weld identified as Sample
  LS1494 CA1 Flat 7 Arm 2 is shown in Figures 8a. Both the inner and outer surfaces of
  this sample are shown in this figure. Gaps in the weld root were observed. Two welds
  were indicated in this sample. Sections from each weld were prepared through the flat
  and the corner. From the photograph of the inner surface the openings appeared wider at

                                        Page 3 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 6 of 30 PageID #:3009
                                                                     3002 Harolds Crescent
                                                                     Flossmoor, Illinois 60422
                                                                      708-275-4089
  the corners than in the flats. The appearance of the four crown section of this weld are
  shown in Figures 8b – 8e. From the weld bead appearances these welds were all
  performed in a single pass. The measured weld penetrations varied from 24.3 to 36.7
  percent. The gap at the root of the weld was 0.058-inch (1.15 mm) to 0.115-inch (2.91
  mm). No measurement was made on the inner surface of Weld 3 as one corner was
  melted during welding. No bevel was apparent in any of the four welds.


  Sample LS1494 CA1 Flat 1 Arm 2 – Tiger Strip

          The as-received appearance of the inner surface of the weld identified as Sample
  CA1 Flat 1 Arm 2 is shown in Figures 9a. Gaps in the weld root were observed. The
  appearance of the crown section of this weld is shown in Figure 9b. From the weld bead
  appearance the weld was performed in a single pass. The weld penetration was measured
  to be 14.0 percent. The gap at the root of this weld was measured to be 0.132-inch (3.35
  mm).


  OBSERVATIONS:

                                                    g connection arm welds revealed none
          The results of the examination of the flange
  of the weld sections examined achieved the 80% weld penetration
                                                          p           stated in the weld
  procedure. The weld penetrations varied from 14 to 50 percent. For the Tiger welds
  there was no observed evidence of a beveled weld preparation as stated in the weld
  procedure. The root opening was stated at 0 inches. The measured root opening varied
  between 0.059-inch (1.51 mm) to 0.160-inch (4.08 mm). For the flange connector weld,
  two of the flat plates appeared to be beveled. The beveled edges of these two welds were
  located on the inner surface and the root gaps were relatively large. The weld penetration
  was less than 80 percent. For the third flange connector weld, the bevel was not
  apparent. The root gap was near 0-inches, with the weld penetration at 55.6 percent.




  Respectfully reported,


  Mark Landow
  Metallurgical Engineer




                                         Page 4 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 7 of 30 PageID #:3009
                                                                3002 Harolds Crescent
                                                                Flossmoor, Illinois 60422
                                                                 708-275-4089




         Figure 1. Weld Preparation Drawing for the Tiger Strip Welds


                                      Page 5 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 8 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




           Figure 2a. PreQualified AWS Weld Procedure for Tiger Strip Welds


                                     Page 6 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 9 of 30 PageID #:3009
                                                             3002 Harolds Crescent
                                                             Flossmoor, Illinois 60422
                                                              708-275-4089




              Figure 2b. Pre-Qualified AWS Weld Procedure for Arm Welds



                                     Page 7 of 28
  Laboratory No.: E207
  Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 10 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                    Figure 2C. Drawing LS1494-C Rev. 1 for the Arms


                                      Page 8 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 11 of 30 PageID #:3009
                                                             3002 Harolds Crescent
                                                             Flossmoor, Illinois 60422
                                                              708-275-4089




         Figure 3a. As-Received Appearance of Sample LS1494 CA-1 Arm 2 Flat 5




         Figure 3b. As-Received Appearance of Sample LS1494 CA-1 Arm 2 Flat 5



                                      Page 9 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 12 of 30 PageID #:3009
                                                                    3002 Harolds Crescent
                                                                    Flossmoor, Illinois 60422
                                                                     708-275-4089




         Figure 3c. Appearance of the Weld for Sample LS1494 CA-1 Arm 2 Flat 5
                               Note: the scale is 1/8-inch.




           Figure 3d. Appearance of Weld for Sample LS1494 CA-1 Arm 2 Flat 5
                                Note: the scale is 1/8-inch.
            Note: The bevel on the plate on the inner surface adjacent to the pipe.


                                        Page 10 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 13 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




         Figure 4a. As-Received Appearance of Sample LS1494 CA-7 Arm 1 Flat 2




         Figure 4b. Appearance of the Weld for Sample LS1494 CA-7 Arm 1 Flat 2




                                      Page 11 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 14 of 30 PageID #:3009
                                                                 3002 Harolds Crescent
                                                                 Flossmoor, Illinois 60422
                                                                  708-275-4089




         Figure 4c. Appearance of the Weld for Sample LS1494 CA-7 Arm 1 Flat 2
                               Note: the scale is 1/8-inch.
           Note: The bevel on the plate on the inner surface adjacent to the pipe.




                                      Page 12 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 15 of 30 PageID #:3009
                                                                3002 Harolds Crescent
                                                                Flossmoor, Illinois 60422
                                                                 708-275-4089




         Figure 5a. As-Received Appearance of Sample LS1494 CA-7 Arm 2 Flat 2




           Figure 5b. Appearance of Weld for Sample LS1494 CA-7 Arm 2 Flat 2
              Note: The corner of the plat touches the pipe. No bevel apparent.


                                      Page 13 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 16 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




         Figure 5c. Appearance of the Weld for Sample LS1494 CA-7 Arm 2 Flat 2
             Note: The corner of the plat touches the pipe. No bevel apparent.




                                      Page 14 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 17 of 30 PageID #:3009
                                                               3002 Harolds Crescent
                                                               Flossmoor, Illinois 60422
                                                                708-275-4089




         Figure 6a. As-Received Appearance of Sample LS1494 CA-1 Flat 5 Strip 1
                             Note: Inner surface of the weld.




                                      Page 15 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 18 of 30 PageID #:3009
                                                                3002 Harolds Crescent
                                                                Flossmoor, Illinois 60422
                                                                 708-275-4089




                                       (1). Overall




                     25X                                         Nital
                                          (2). Crown
     Figure 6b. Appearance of the Weld Penetration of Weld LS1494 CA-1 Flat 5 Strip 1
               Note the penetration was measured to be 0.130-inch (3.29 mm).
                   Gap at root was approximately 0.059-inch (1.51 mm).
                                  Note: the scale is 1/8-inch.




                                      Page 16 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 19 of 30 PageID #:3009
                                                             3002 Harolds Crescent
                                                             Flossmoor, Illinois 60422
                                                              708-275-4089




                                           (1). Outside




                                   (2). Inner Surface
         Figure 7a. As-Received Appearance of Sample LS1494 CA-7 Arm 1 Flat 1
                           Note welds numbered 1, 2, 3, and 4.




                                      Page 17 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 20 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                         Nital
                                          (2). Crown
     Figure 7b. Appearance of the Weld Penetration LS1494 CA-7 Arm 1 Flat 1 Weld 1
               Note the penetration was measured to be 0.119-inch (3.02 mm).
                    Gap at root was approximately 0.086-inch (2.19mm).
                                  Note: the scale is 1/8-inch.

                                      Page 18 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 21 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                     Nital
                                          (2). Crown
     Figure 7c. Appearance of the Weld Penetration LS1494 CA-7 Arm 1 Flat 1 Weld 2
               Note the penetration was measured to be 0.091-inch (2.31 mm).
                   Gap at root was approximately 0.138-inch (3.50 mm).
                                  Note: the scale is 1/8-inch.

                                      Page 19 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 22 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                     Nital
                                          (2). Crown
     Figure 7d. Appearance of the Weld Penetration LS1494 CA-7 Arm 1 Flat 1 Weld 3
               Note the penetration was measured to be 0.121-inch (3.09 mm).
              Gap at root could not be determined due to melting of one corner.
                                  Note: the scale is 1/8-inch.
                                      Page 20 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 23 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                     Nital
                                          (2). Crown
     Figure 7e. Appearance of the Weld Penetration LS1494 CA-7 Arm 1 Flat 1 Weld 4
               Note the penetration was measured to be 0.138-inch (3.50 mm).
                   Gap at root was approximately 0.115-inch (2.91 mm).
                                  Note: the scale is 1/8-inch.

                                      Page 21 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 24 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




         Figure 8a. As-Received Appearance of Sample LS1494 CA-2 Arm 1 Flat 7
               Note welds numbered 1and 2 on the left side of the photograph




     Figure 8b. As-Received Appearance of Sample LS1494 CA-2 Arm 1 Flat 7 – Inner
                                        Surface




                                      Page 22 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 25 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                          Nital
                                          (2). Crown
     Figure 8c. Appearance of the Weld Penetration LS1494 CA-2 Arm 1 Flat 7 Weld 1
               Note the penetration was measured to be 0.103-inch (2.62 mm).
              Gap at root could not be determined due to melting of one corner.
                                  Note: the scale is 1/8-inch.




                                      Page 23 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 26 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                     Nital
                                          (2). Crown
     Figure 8d. Appearance of the Weld Penetration LS1494 CA-2 Arm 1 Flat 7 Weld 1
                                            Corner
               Note the penetration was measured to be 0.278-inch (1.09 mm).
                   Gap at root was approximately 0.109-inch (2.78 mm).
                                  Note: the scale is 1/8-inch.

                                      Page 24 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 27 of 30 PageID #:3009
                                                              3002 Harolds Crescent
                                                              Flossmoor, Illinois 60422
                                                               708-275-4089




                                      (1). Overall




                     25x                                          Nital
                                          (2). Crown
     Figure 8e. Appearance of the Weld Penetration LS1494 CA-2 Arm 1 Flat 7 Weld 2
               Note the penetration was measured to be 0.159-inch (4.05 mm).
              Gap at root could not be determined due to melting of one corner.
                                  Note: the scale is 1/8-inch.



                                      Page 25 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 28 of 30 PageID #:3009
                                                               3002 Harolds Crescent
                                                               Flossmoor, Illinois 60422
                                                                708-275-4089




                                      (1). Overall




                     25x                                         Nital
                                          (2). Crown
     Figure 8f. Appearance of the Weld Penetration LS1494 CA-2 Arm 1 Flat 7 Weld 2
                                            Corner
               Note the penetration was measured to be 0.154-inch (3.90 mm).
                   Gap at root was approximately 0.160-inch (4.08 mm).
                                  Note: the scale is 1/8-inch.


                                      Page 26 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 29 of 30 PageID #:3009
                                                             3002 Harolds Crescent
                                                             Flossmoor, Illinois 60422
                                                              708-275-4089




         Figure 9a. As-Received Appearance of Sample LS1494 CA-1 Arm 2 Flat 1




                                      Page 27 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
Case: 1:16-cv-00611 Document #: 120-16 Filed: 07/26/19 Page 30 of 30 PageID #:3009
                                                               3002 Harolds Crescent
                                                               Flossmoor, Illinois 60422
                                                                708-275-4089




                                      (1). Overall




                     25x                                         Nital
                                          (2). Crown
         Figure 9b. Appearance of the Weld Penetration LS1494 CA-1 Arm 2 Flat 1
               Note the penetration was measured to be 0.044-inch (1.12 mm).
                    Gap at root was approximately 0.132-inch (3.35 mm).
                                  Note: the scale is 1/8-inch.

                                      Page 28 of 28
   Laboratory No.: E207
   Date Received: December 13, 2014
